 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    STACY SHAW,                                       No. 2:17-CV-1355-DMC
12                       Plaintiff,
13           v.                                         ORDER
14    COMMISSIONER OF SOCIAL
      SECURITY,
15
                         Defendant.
16

17

18                  Plaintiff, who is proceeding with retained counsel, brings this action for judicial

19   review of a final decision of the Commissioner of Social Security under 42 U.S.C. § 405(g). A

20   review of the docket reflects plaintiff has informed the court regarding consent to Magistrate

21   Judge jurisdiction. Good cause appearing therefor, the order to show cause issued on August 31,

22   2018, is hereby discharged.

23                  IT IS SO ORDERED.

24

25   Dated: January 18, 2019
                                                           ____________________________________
26                                                         DENNIS M. COTA
27                                                         UNITED STATES MAGISTRATE JUDGE

28
                                                       1
